Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/07/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamaki (US 2012/0007322) .
Regarding claim 1, Sakamaki discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft, the chuck comprising: a body 1 having a nose section and a tail section (See Figure 1), the tail section being configured to rotate with the drive shaft (Note: threaded portion 36 attaches to a drive shaft) and the nose section having an axial bore formed therein and a plurality of passageways formed therethrough and intersecting the axial bore (See Figure 1); a plurality of jaws 4 movably disposed in the passageways (See Figure 1); a nut 12 rotatably mounted about the body 1 and operably coupled with the jaws 4 such that rotation of the nut 12 in a closing direction moves the jaws 4 toward an axis of the axial bore and rotation of the nut 12 in an opening direction moves the jaws away from the axis [0022] (See Figure 1); a sleeve 2 rotatably mounted about the body 1, wherein the sleeve 2 is operably coupled to the nut 12 such that the sleeve selectively rotates the nut [0041], wherein the sleeve 2,13 is configured to rotate relative to the nut when transitioning between a locked position and an unlocked position (Note: the chuck is considered locked when the spring engages the ratchet teeth and unlocked when the spring is disengaged from the ratchet teeth); and an anti-vibration 19 assembly operably disposed between the sleeve 2,13 and the nut 12, wherein the anti-vibration assembly is configured to absorb vibration caused by operation of the power driver (Note: the o-ring 19 is capable of absorbing some amount of vibration caused by operation of the power tool).
Regarding claim 2, Sakamaki discloses wherein the anti-vibration assembly comprises an elastic member 19 affixed to a surface that rotates with the nut 12 and is compressed against the sleeve (Note: the elastic member 19 is compressed against the internal portion 13 of the sleeve 2).
Regarding claim 3, Sakamaki discloses wherein the elastic member 19 is formed as a ring that encircles the nut [0045] (See Figure 1).
Regarding claim 13, Sakamaki discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft, the chuck comprising: a plurality of moveable jaws 4; a nut 12 operably coupled with the jaws 4 such that rotation of the nut 12 in a closing direction moves the jaws 4 toward an axis of rotation of the nut and rotation of the nut in an opening direction moves the jaws away from the axis [0022]; a sleeve 2,13 operably coupled to the nut 12 such that the sleeve 2,13 selectively rotates the nut 12, wherein the sleeve 2,13 is configured to rotate relative to the nut 12 when transitioning between a locked position and an unlocked position (Note: the chuck is considered locked when the spring engages the ratchet teeth and unlocked when the spring is disengaged from the ratchet teeth); and an anti-vibration assembly operably disposed between the sleeve 2,13 and the nut 12, wherein the anti-vibration assembly is configured to absorb vibration caused by operation of the power driver (Note: the o-ring 19 is capable of absorbing some amount of vibration caused by operation of the power tool).
Regarding claim 14, Sakamaki discloses wherein the anti-vibration assembly comprises an elastic member 19 affixed to a surface that rotates with the nut 12 and is compressed against the sleeve 2,13, and wherein the elastic member is formed as a ring 19 that encircles the nut [0045] (See Figure 1).

Allowable Subject Matter
Claims 4-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/07/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments are set forth below in italics followed by Examiner’s response.
The Office Action appears to take the position that the o-ring 19 is disposed in compressed contact between the sleeve and the nut.  However, the o-ring 19 makes no contact with the sleeve or any other element that is rotationally coupled to the sleeve.  Therefore, the o-ring 19 is not disposed between the sleeve and the nut to absorb vibration as recited in the independent claims 1 and 13.
Examiner respectfully disagrees.  Sakamaki discloses a chuck having a nut 12 and a sleeve 2 wherein an o-ring 19 is mounted between the nut 12 and the sleeve 2 (See Figure 1).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the anti-vibration assembly making contact with the sleeve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the o-ring makes contact with various components within the chuck such that at least some amount of vibration is absorbed.
Additionally, claim 2 and similarly claim 14 go further to state that “the anti-vibration assembly…is compressed against the sleeve.”  Again, the relied upon o-ring 19 does not contact the sleeve and is not indirectly positioned to be compressed due to presence of the sleeve.
Examiner respectfully disagrees.  Sakamaki discloses wherein the o-ring 19 is attached to a surface of the nut 12 and is compressed against an inner portion 13 of the sleeve 2 (See Figure 1); the inner portion 13 being considered a part or sub-element of the sleeve 2.
Regarding Applicant’s arguments with respect to claims 7 and 17, Examiner agrees and the rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722